DETAILED ACTION
The following Non-Final office action is in response to application 17/122216 filed on 12/15/2020. Examiner notes priority claim to applications PCT/CN2020/102872 filed 7/17/2020 and CN201910751054.4 filed 8/14/2019. IDS filed 12/15/2020 and 11/19/2021 have been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and method). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-14 and 19-20 are directed toward the statutory category of a process (reciting a “method”). Claims 15-18 are directed toward the statutory category of a machine (reciting an “apparatus”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 9 and 15 are directed to an abstract idea by reciting determining a total stay time for each of a plurality of vehicle models based on captured images involving a plurality of target persons visited within a preset time range; determining a popularity ranking result for the plurality of vehicle models based on the total stay time for each of the plurality of vehicle models; and sending the popularity ranking result for the plurality of vehicle models […]. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial interactions (including advertising, marketing or sales activities or behaviors or business relations); . The claims determine a popularity ranking of vehicle models based on stay time for a plurality of target persons and share the popularity ranking results which is a commercial interaction.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a terminal, memory, processor, non-transitory computer readable storage medium storing a computer 
	Dependent claims 2-8, 10-14 and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).



	
	
	

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11-15 and 19-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Deng, US Publication No. 2018/0308114 A1, hereinafter Deng in view of
Chand et al, US Publication No. 20050256755 A1, hereinafter Chand. As per

Claims 1, 15
Deng teaches
A data processing method, being applicable to a server, comprising: /
A data processing apparatus comprising: a memory, a processor and a computer program stored on the memory and executable by the processor, when the program is executed by the processor, the processor performs the following operations:
determining a total stay time for each of a plurality of […] based on captured images involving a plurality of target persons visited within a preset time range; (Deng [0047] “The camera: facial video images during a user viewing each product are acquired through the camera;” [0052] “acquiring facial recognition information about a human and a product viewing duration;” [0055] “This step is used to judge whether a user likes a product from the time dimension; the time can be a fixed numeric value, which indicates that the user is interested in the product when greater than a pre-set time, and indicates that the user is not interested in the product when smaller than the pre-set time”) 
determining a popularity ranking result for the plurality of vehicle models based on the total stay time for each of the plurality of vehicle models; (Deng [0035] “a result judgement module for determining a belonging recommendation degree interval according to the comparison result, so as to obtain recommendation degree data for the user;” [0056] “determining a belonging recommendation degree interval according to the comparison result and the product viewing duration, so as to obtain recommendation degree data for the user.”)
and sending the popularity ranking result for the plurality of vehicle models to a terminal.  (Deng [0061] “statistical analysis can be made to the recognized recommendation degree result data, and a visual analysis report is formed from the data. The account of each personnel corresponds to respective statistical recommendation degree result data which is stored in correspondence to user accounts …. An administrator logs in and checks statistical recommendation degree result data of each personnel and an overall recommendation degree analysis report through a data management background, bringing more convenience”) 
Deng does not explicitly teach
[…] vehicle models […] 
[…] vehicle models […]
[…] vehicle models […]
Chand however in the analogous art of customer analysis teaches
[…] vehicle models […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle models […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle models […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity 
Claim 2 
Deng teaches
for each of the target persons, determining an interested vehicle model based on stay time information on the target person for the plurality of vehicle models.  (Deng [0047] “The camera: facial video images during a user viewing each product are acquired through the camera;” [0052] “acquiring facial recognition information about a human and a product viewing duration;” [0055] “This step is used to judge whether a user likes a product from the time dimension”) 
Deng does not explicitly teach
[…] vehicle model […] 
Chand however in the analogous art of customer analysis teaches
[…] vehicle model […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
The rationales to modify/combine the teachings of Deng with/and the teachings of Chand are presented in the examining of claim 1 and incorporated herein.
Claim 9
Deng does not explicitly teach
A data processing method, being applicable to a terminal, comprising: 
receiving a popularity ranking result for a plurality of […] from a server; (Deng [0061] “statistical analysis can be made to the recognized recommendation degree result data, and a visual analysis report is formed from the data. The account of each personnel corresponds to respective statistical recommendation degree result data which is stored in correspondence to user accounts …. An administrator logs in and checks statistical recommendation degree result data of each personnel and an overall recommendation degree analysis report through a data management background, bringing more convenience”)
and displaying the popularity ranking result for the plurality of […]; (Deng [0061] “statistical analysis can be made to the recognized recommendation degree result data, and a visual analysis report is formed from the data. The account of each personnel corresponds to respective statistical recommendation degree result data which is stored in correspondence to user accounts …. An administrator logs in and checks statistical recommendation degree result data of each personnel and an overall recommendation degree analysis report through a data management background, bringing more convenience”) 
wherein, a popularity of each of the […] is obtained by the server based on a total stay time for each of the plurality of […] within a preset time range.  (Deng [0035] “a result judgement module for determining a belonging recommendation degree interval according to the comparison result, so as to obtain recommendation degree data for the user;” [0056] “determining a belonging recommendation degree interval according to the comparison result and the product viewing duration, so as to obtain recommendation degree data for the user.”)
Deng does not explicitly teach
[…] vehicle models […] 
[…] vehicle models […]
[…] vehicle models […] vehicle models […]
Chand however in the analogous art of customer analysis teaches
[…] vehicle models […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle models […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle models […] vehicle models […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity 
Claim 11
Deng does not explicitly teach
further comprising: receiving a second query condition which at least comprises an identification of a first target person; 
and sending the second query condition to the server to determine, by the server, an interested vehicle model of the first target person according to the second query condition.  
Chand however in the analogous art of customer analysis teaches
further comprising: receiving a second query condition which at least comprises an identification of a first target person; (Chand [0006] “obtaining demographic information concerning the multiplicity of monitored users.”)
and sending the second query condition to the server to determine, by the server, an interested vehicle model of the first target person according to the second query condition.  (Chand [0006] “correlating demographic information with identified indications of interest in specific automobile models, and receiving a user request for market information about at least one automobile model identified by a user making the request.”)
The rationales to modify/combine the teachings of Deng with/and the teachings of Chand are presented in the examining of claim 9 and incorporated herein.
Claim 12
Deng does not explicitly teach
wherein the identification comprises one of the following: an ID card number, a mobile phone number, and a WeChat ID.  
Chand however in the analogous art of customer analysis teaches
wherein the identification comprises one of the following: an ID card number, a mobile phone number, and a WeChat ID. (Chand [0045] “the unique user identifier is saved as being interested in the Ford Explorer 4 door”)
The rationales to modify/combine the teachings of Deng with/and the teachings of Chand are presented in the examining of claim 9 and incorporated herein.
Claim 13
Deng teaches
wherein the identification comprises an image containing a facial feature or a body feature of the first target person.  (Deng [0010] “acquiring facial recognition information about a human”)
Claim 14
Deng does not explicitly teach
further comprising: receiving the interested vehicle model of the first target person from the server; 
and displaying the interested vehicle model of the first target person. 
 Chand however in the analogous art of customer analysis teaches
further comprising: receiving the interested vehicle model of the first target person from the server; (Chand [0078] “for each identified user in the auto interest data for a given auto model, his/her past sessions data are retrieved”)
and displaying the interested vehicle model of the first target person. (Chand [0087] “Once the subscriber is satisfied with the parameters, the subscriber submits these parameters to access a customized report. At the block 516, the master auto insight report for the time frame specified is accessed. The customized auto insight report provided to the subscriber is a subset of the master report, those portions that pertain to the primary, second, and third vehicles selected”(
The rationales to modify/combine the teachings of Deng with/and the teachings of Chand are presented in the examining of claim 9 and incorporated herein.
Claim 19
Deng does not explicitly teach 
A non-transitory computer readable storage medium storing a computer program, when the computer program is executed by a processor, the processor implements the data processing method of claim 1. 
Chand however in the analogous art of customer analysis teaches
A non-transitory computer readable storage medium storing a computer program, when the computer program is executed by a processor, the processor implements the data processing method of claim 1. (Chand [0032])
The rationales to modify/combine the teachings of Deng with/and the teachings of Chand are presented in the examining of claim 1 and incorporated herein.
Claim 20
Deng does not explicitly teach 
A computer program comprising computer readable codes, wherein when the computer readable codes are run in an electronic device, a processor in the electronic device implements the data processing method of claim 1. 
Chand however in the analogous art of customer analysis teaches
A computer program comprising computer readable codes, wherein when the computer readable codes are run in an electronic device, a processor in the electronic device implements the data processing method of claim 1.  (Chand [0032])
The rationales to modify/combine the teachings of Deng with/and the teachings of Chand are presented in the examining of claim 1 and incorporated herein.

Claims 3 and 16 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Deng in view of Chand in view of
Rachi, US Publication No. 2020/0320552 A1, hereinafter Rachi. As per,

Claims 3, 16
Deng does not explicitly teach
wherein determining the total stay time for each of the plurality of vehicle models comprises: based on location information on a target person which is involved in the captured images and location information on one or more vehicle model areas which are preset for each of the plurality of vehicle models, determining a vehicle model area where the target person stay; 
and based on a capturing timing of each of the captured images and the vehicles model areas where the target person involved in the captured images stays, determining a stay time of the target person for each of the plurality of vehicle models.   Chand however in the analogous art of customer analysis teaches
Chand however in the analogous art of customer analysis teaches
[…] vehicle models […] vehicle model […] vehicle models […] vehicle model […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle model […] vehicle models […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
The rationales to modify/combine the teachings of Deng with/and the teachings of Chand are presented in the examining of claims 1, 15 and incorporated herein.
Rachi however in the analogous art of customer analysis teaches
wherein determining the total stay time for each of the plurality of […] comprises: based on location information on a target person which is involved in the captured images and location information on one or more 
and based on a capturing timing of each of the captured images and the […] areas where the target person involved in the captured images stays, determining a stay time of the target person for each of the plurality of […].  (Rachi [0026] “detecting, based on the movement record, a stay location at which the person in the shop has stayed for a predetermined stay period or longer;” [0087] “The stay location is a location at which a person in the shop has stayed for a stay period or longer. The stay period is a period appropriately determined in advance, and for example, a minimum period or average period in which a customer stops by at a product shelf to purchase a product may be set as the stay period.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking and Chand’s vehicle model information to include determining locations of products and the stay time of a person in view of Rachi in an effort to identify sales opportunity loss for a product (see Rachi ¶ [0031] & MPEP 2143G).

Claims 6-8, 10 and 17-18 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Deng in view of Chand in view of
Takemoto et al, US Publication No. 2019/0102612 A1, hereinafter Takemoto. As per,

Claims 6, 17
Deng does not explicitly teach
wherein determining the total stay time for each of the plurality of vehicle models based on the captured images involving the plurality of target persons visited within the preset time range comprises: for each of a 
accumulating, at a preset time period and by the accumulator, a stay time of target persons appeared in the vehicle model area, so as to obtain an accumulated stay time of the vehicle model area in the preset time period; 
and obtaining a total stay time for the vehicle model area by summing up the accumulated stay time of the vehicle model area in at least one the preset time period within the preset time range.  
Chand however in the analogous art of customer analysis teaches
[…] vehicle models […] vehicle model […] vehicle models […] vehicle model […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle model […] vehicle model […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle model […] vehicle model […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
The rationales to modify/combine the teachings of Deng with/and the teachings of Chand are presented in the examining of claims 1, 15 and incorporated herein.
Takemoto however in the analogous art of customer analysis teaches
wherein determining the total stay time for each of the plurality of […] based on the captured images involving the plurality of target persons visited within the preset time range comprises: for each of a plurality of […] areas corresponding to the plurality of […], configuring an independent accumulator for the […] area; (Takemoto fig. 7; [0110] “Display condition designator 71 is used to designate a date and time, a store, and a department which are targets of pieces of information to be displayed on store/ department information display unit 72 and map display unit 73”)
accumulating, at a preset time period and by the accumulator, a stay time of target persons appeared in the […] area, so as to obtain an accumulated stay time of the […] area in the preset time period; (Takemoto fig. 7 noting the time periods and the stay time per area of a store)
and obtaining a total stay time for the […] area by summing up the accumulated stay time of the […] area in at least one the preset time period within the preset time range.  (Takemoto fig. 10; [0148] “Display condition designator 71 is used to designate a date and time, a store, and a department which are targets of pieces of information to be displayed on store/department information display unit 72 and map display unit 73”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking and Chand’s vehicle model information to include determining locations of products and the stay time of a person in view of Takemoto in an effort to analyze relevant activities in facility areas (see Takemoto ¶ [0198] & MPEP 2143G).
Claim 7
Deng / Chand do not explicitly teach
in response to that the preset time period is expired, resetting the accumulator.  
Takemoto however in the analogous art of customer analysis teaches
in response to that the preset time period is expired, resetting the accumulator.  (Takemoto fig. 8; [0131] “In a case where right arrow button 116b is operated, display time is changed into time (for example, after 15 minutes) of immediately after timing. Meanwhile, the time sending interval may correspond to camera image acquisition timing (for example, 15-minute interval).”)
The rationales to modify/combine the teachings of Deng / Chand with/and the teachings of Takemoto are presented in the examining of claims 6, 17 and incorporated herein.

Deng does not explicitly teach
receiving, from the terminal, a first query condition which at least comprises the preset time range; 
and wherein determining the total stay time for each of the plurality of vehicle models based on the captured images involving the plurality of target persons visited within the preset time range comprises: 2619BP1467-PCT-USPCT2015589US72VL-325968in response to the first query condition, determining the total stay time for each of the plurality of vehicle models based on the captured images involving the plurality of target persons visited within the preset time range.  
Chand however in the analogous art of customer analysis teaches
[…] vehicle models […] vehicle models […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
The rationales to modify/combine the teachings of Deng with/and the teachings of Chand are presented in the examining of claim 1 and incorporated herein.
Takemoto however in the analogous art of customer analysis teaches
receiving, from the terminal, a first query condition which at least comprises the preset time range; (Takemoto [0133] “Observation period designator 113 is used for the user to designate the activity information observation period. In the embodiment, an initial value of the observation period (for example, 1 hour) is set. However, it is possible for the user to set the observation period to arbitrary time by observation period designator 113”)
and wherein determining the total stay time for each of the plurality of […] based on the captured images involving the plurality of target persons visited within the preset time range comprises: 2619BP1467-PCT-USPCT2015589US72VL-325968in response to the first query condition, determining the total stay time for each of the plurality of […] based on the captured images involving the plurality of target persons visited within the preset time range. (Takemoto figs. 9-14; [0137] “Subsequently, the relevant information display screen, which is generated 
The rationales to modify/combine the teachings of Deng / Chand with/and the teachings of Takemoto are presented in the examining of claims 6, 17 and incorporated herein.
Claim 10
Deng / Chand do not explicitly teach
further comprising: receiving a first query condition which at least comprises the preset time range; 
and sending the first query condition to the server.  
Takemoto however in the analogous art of customer analysis teaches
further comprising: receiving a first query condition which at least comprises the preset time range; (Takemoto [0133] “Observation period designator 113 is used for the user to designate the activity information observation period. In the embodiment, an initial value of the observation period (for example, 1 hour) is set. However, it is possible for the user to set the observation period to arbitrary time by observation period designator 113”)
and sending the first query condition to the server. (Takemoto fig. 1; figs. 9-14; [0137] “Subsequently, the relevant information display screen, which is generated in server device 2 and is displayed on user terminal device 3, will be described. The relevant information display screen, which is illustrated in FIG. 9 to FIG. 14, provides information, such as a customer activity state and a merchandise exhibition state relevant to the target area that attracts user's attention, to the user, the information being relevant to designated digest image 62 of the target area.”)
.



	
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080306756 A1; US 20220036380 A1; US 10963893 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624